 1
 2
 3                                                                    CLERK dS DIS ;-Hic-r COURT
                                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                                   SY    __l1~--·-----~DEPUTY
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                             SOUTHERN DISTRICT OF CALIFORNIA
 9
10   NUTRITION DISTRIBUTION                              Case No.: 16cv2328-WQH-BLM
     LLC, an Arizona Limited
11
     Liability Company,                                  ORDER
12
                                            Plaintiff,
13   v.
14
     PEP RESEARCH, LLC, a Texas
15   Limited Liability Company doing
     business as International Peptide;
16
     BRIAN REYNDERS, an
17   individual; FRED REYNDERS, an
     individual; DOES 1 through 10,
18
     inclusive,
19
                                        Defendants.
20
     HAYES, Judge:
21
               The matter before the Court is the Report and Recommendation (ECF No. 45) issued
22
     by the Magistrate Judge.
23
          I.      BACKGROUND
24
               On September 15, 2016, Plaintiff initiated this action by filing a Complaint, alleging
25
     violation of the Lanham Act by Defendants PEP Research LLC (PEP), Brian Reynders,
26
     and Fred Reynders. (ECF No. 1). On December 30, 2016, Plaintiff filed an amended
27
28



                                                                                     16cv2328-WQH-BLM
 1 complaint, the operative complaint in this action, alleging the same claims. 1 Plaintiff
 2   alleges that Defendants' supplement company, a competitor of Plaintiff, engaged in false
 3   and misleading advertising of certain prescription-only drugs and synthetic peptides. (ECF
 4 No. 9). The docket reflects that the parties have engaged in discovery proceedings.
 5          On August 9, 2018, the Magistrate Judge ordered (ECF No. 45) that Plaintiffs
 6   motion (ECF No. 40) for monetary sanctions pursuant to Fed. R. Civ. P. 37(d) be granted
 7   on the grounds "that Defendants failed to comply with several parts of the Court's March
 8   9, 2018 discovery order and failed to adequately prepare and present a deponent pursuant
 9   to Fed. R. Civ. P. 30(b)(6)." (ECF No. 45 at 23). The Magistrate Judge concluded
10   Defendants had inadequately responded to Plaintiffs requests for production of
11   documents. The Magistrate Judge concluded that Brent Reynders, Defendants' Fed. R.
12   Civ. P. 30(b)(6) witness, admitted he "was not adequately prepared or sufficiently
13   knowledgeable to testify as a corporate witness" regarding the identified financial topics,
14   and was "unable or unwilling to adequately respond to Plaintiffs counsel's questions
15   which were squarely in line with the noticed deposition topic." Id. at 10. The Magistrate
16   Judge imposed sanctions against both Defendants and Defendants' counsel because "the
17   evidence presented to the Court indicates that counsel did contribute to the discovery
18   violations and failures to comply." Id. at 23.
19          The Magistrate Judge also issued a report and recommendation. The Magistrate
20   Judge found evidence supporting all elements of spoliation as to certain deleted social
21   media posts.     The Magistrate Judge concluded, and Defendants did not dispute, the
22   obligation to preserve relevant evidence arose "no later than June 1, 2016." Id. at 29. The
23   Magistrate Judge concluded the evidence established a culpable state of mind, based on
24   Brent Reynder's deposition testimony that he deleted Facebook posts after September
25
26
27   11
       Plaintiffs claims for violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §
     1962, and Plaintiffs claims against Defendants Mastercard International Incorporated, Authorize.net, and
28   Amazon Payments, have been dismissed. (ECF Nos. 15, 21).

                                                        2
                                                                                          l 6cv2328-WQH-BLM
 1   2016, that "[i]t's possible" the deleted posts had to do with the lawsuit, and that "I have the
2    right to do whatever I want to do with my Face book account, regardless of a lawsuit or not.
3    Ifl wanted to -- if I want to delete every single post on my Facebook page, I have the right
4    to do so." Id. at 30. The Magistrate Judge found this deposition testimony contradicted
5    Defendants' declaration that posts were deleted before the litigation and were not
6    intentionally deleted for litigation purposes. Id. The Magistrate Judge concluded that "the
 7   evidence establishes that Defendant deleted relevant social media posts after this case was
 8   filed and the law does not require that Defendants destroyed or deleted the posts
 9   'intentionally for this litigation;' it merely requires destruction after notice to preserve or
10   negligence." Id.
11         The Magistrate Judge concluded, and Defendants did not dispute, the deleted
12   evidence was relevant to Plaintiffs claims. Id. at 31.          The Magistrate Judge stated
13   "Initially, Defendants' deposition testimony and the lack of any legitimate explanation for
14   the destruction of evidence establishes bad faith," which suffices to demonstrates
15   relevance.   The Magistrate Judge concluded Plaintiff had established prejudice, as
16   "Plaintiff only has some Facebook and Twitter posts regarding the challenged products
17   which it obtained during its pre-lawsuit investigation." Id.
18            The Magistrate Judge concluded that Plaintiffs evidence did not support a finding
19   of spoliation as to financial data and emails lost in a June 2017 computer upgrade. Id. at
20   31-32. The Magistrate Judge recommended that this Court issue an order:
21          (1) approving and adopting this Report and Recommendation; (2) FINDING
            that Defendants spoiled social media evidence, (3) GRANTING Plaintiffs
22
            motion for an adverse inference instruction "that the social media posts
23          deleted were false advertising of products that compete with Plaintiff," (4)
            DENYING Plaintiffs request for an adverse inference instruction that "the
24
            spoliated financial information would demonstrate proximate cause and
25          commercial injury to Plaintiff," and (5) DENYING Plaintiffs request for
            monetary sanctions related to spoliation.
26
27
28

                                                    3
                                                                                    J6cv2328-WQH-BLM
 1 Id. at 36. The Magistrate Judge ordered objections to be filed by August 24, 2018. Id. On
 2   August 24, 2018, Defendants filed objections (ECF No. 40), supported by the Declaration
 3   of Brent Reynders (ECF No. 40-1). On September 7, 2018, Plaintiff filed a reply to
 4   Defendants' objections (ECF No. 54), supported in part by the Declaration of Valerie
 5   Saryan (ECF No. 54-1).
 6      II.      DISCUSSION
 7               A.    Sanctions Against Defendants' Counsel
 8            Defendants dispute the monetary sanctions imposed by the Magistrate Judge on the
 9   grounds that counsel was not on notice of the requirement to show counsel was not
10   responsible for any discovery noncompliance. Defendants contend that sanctions were
11   unfairly imposed on counsel, in part because counsel represents Defendants pro bono.
12   Defendants contend that counsel properly advised appropriate production of documents.
13   (ECF No. 46 at 4-5). Defendants contend that the statements of an unsophisticated and
14   defensive deponent do not show counsel's failings.            Defendants contend sufficient
15   documents have been produced.
16            Plaintiff contends sanctions against Defendants' counsel are proper. (ECF No. 54 at
17   2). Plaintiff asserts that Defendants' counsel was notified of the potential sanctions order
18   because Plaintiff expressly requested the order in the motion for sanctions, and Defendants
19   and Defendants' counsel had already received discovery sanctions in this action. Plaintiff
20   asserts that Defendants' counsel was paid, and deserves no leniency based on pro bono
21   service.
22            A district court judge "may designate a magistrate judge to hear and determine any
23   pretrial matter pending before the court" with a limited number of exceptions. 28 U.S.C.
24   § 636(b)(l)(A). "A judge may reconsider any pretrial matter ... where it has been shown
25   that the magistrate judge's order is clearly erroneous or contrary to law." Id. Rule 72(a)
26   of the Federal Rules of Civil Procedure states,
27            When a pretrial matter not dispositive of a party's claim or defense is referred
              to a magistrate judge to hear and decide, the magistrate judge must promptly
28

                                                     4
                                                                                   16cv2328-WQH-BLM
 1         conduct the required proceedings and, when appropriate, issue a written order
           stating the decision. A party may serve and file objections to the order within
2
           14 days after being served with a copy. A party may not assign as error a
3          defect in the order not timely objected to. The district judge in the case must
           consider timely objections and modify or set aside any part of the order that
4
           is clearly erroneous or is contrary to law.
5
     Fed. R. Civ. P. 72(a). A magistrate judge's nondispositive order may be set aside or
6
     modified by a district court only if it is found to be clearly erroneous or contrary to law.
 7
     Bhan v. Hasps., Inc. 929 F.2d 1404, 1414 (9th Cir. 1991).
 8
           Matters concerning discovery generally are considered nondispositive of the
 9
     litigation and reviewed under the clearly erroneous standard. See, e.g., FDIC v. Fidelity &
10
     Deposit Co. of Md., 196 F.R.D. 375, 378 (S.D. Cal. 2000) ("The 'clearly erroneous'
11
     standard applies to the magistrate judge's factual determinations and discretionary decision
12
     made in connection with non-dispositive pretrial discovery matters."). "Review under the
13
     clearly erroneous standard is significantly deferential, requiring a definite and firm
14
     conviction that a mistake has been committed." Concrete Pipe & Prod. v. Constr. Laborers
15
     Pension Tr., 508 U.S. 602, 623 (1993) (quotation omitted); see also Hernandez v.
16
     Tanninen, 604 F.3d 1095, 1100 (9th Cir. 2010).
17
           Defendants object only to the portion of the Magistrate Judge's order imposing
18
     monetary sanctions against Defendants' counsel. Defendants do not object to, and the
19
     Court does not review, the appropriateness of discovery sanctions under Fed. R. Civ. P.
20
     37(b)(2) in this case. The Court has reviewed the order, the parties' briefings, and the
21
     record in full.
22
            The imposition of37(b)(2) sanctions is nondispositive in this case. The Magistrate
23
     Judge referenced deposition testimony of Brent Reynders and Fred Reynders, who stated
24
     they would produce certain documents only upon instruction from the judge or counsel.
25
     (ECF No. 45 at 23-24). The Magistrate Judge stated those documents were within the
26
     scope of the court's previous discovery orders, and that Defendants had produced no
27
     evidence showing counsel had explained the previous orders or instructed that the
28

                                                   5
                                                                                 16cv2328-WQH-BLM
                                                                                            .,


 1 documents be produced. Id. Defendants provide a declaration by Brent Reynders, stating
 2   that "certainly our counsel advised us to preserve our relevant documents, and produce
 3   everything we have that could possibly be relevant, not just documents sufficient to
 4   respond to Plaintiffs specific requests." (ECF No. 46-1 at 2).
 5         The evidence in the record tends to establish that Defendants' counsel was
 6   responsible for the discovery noncompliance. Defendants do not provide cases or other
 7   law to support the assertion that sanctions against pro bono counsel are inappropriate under
 8 the circumstances. The Magistrate Judge's imposition of sanctions against Defendants'
 9   counsel was not clearly erroneous or contrary to law.        Counsel's failure to oversee
10   Defendants' discovery efforts can give rise to sanctions. See Knickerbocker v. Corinthian
11   Calls., 298 F.R.D. 670, 678 (W.D. Wash. 2014) (collecting Southern District of California
12   cases imposing sanctions on attorneys for discovery failures). Defendants' objections to
13   the sanctions Order are overruled.
14            B.     Report & Recommendation
15         Defendants object to the Magistrate Judge's finding ofa culpable state of mind as to
16   the deleted social media posts. Defendants contend the Magistrate Judge's findings are
17   insufficiently supported by the "bluster and sass" of an "unsophisticated," "defensive and
18   testy,'' "annoyed and exasperated" deponent, who denies spoliation in a sworn Declaration.
19   (ECF No. 46 at 5-6). Defendants assert that PEP "would stipulate to the content of the
20   alleged 'false advertising' at issue; as such, finding duplicative Facebook posts making the
21   same statements would not be a 'proportional' use of the discovery process." Id. at 6.
22   Defendants assert that the Magistrate Judge inappropriately placed the burden on PEP to
23   disprove spoliation.
24         Defendants assert that.the recommended adverse instruction goes too far, because
25   Plaintiff has done no business recently, specifically no business competing with PEP.
26   Defendants contend the instruction should at most state, "that the 'social media posts'
27   support Plaintiffs claim that PEP makes the alleged statements in its advertising of 'not
28   for human consumption' and 'intended for laboratory research only."' Id. at 7.

                                                  6
                                                                                16cv2328-WQH-BLM
1          Plaintiff asserts that the evidence supports the recommended adverse inference
2    instruction, and that Defendants' objections and supporting declaration are unsubstantiated
3    and misleading. (ECF No. 54 at 4-6).
4          Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b) set forth the duties of
5    the district court as to a report and recommendation issued by a magistrate judge. The
6    district judge must "make a de novo determination of those portions of the report ... to
 7   which objection is made," and "may accept, reject, or modify, in whole or in part, the
 8   findings or recommendations made by the magistrate." 28 U.S.C. § 636(b). The district
 9   court need not review de novo those portions of a report and recommendation to which
10   neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005);
11   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane) ("Neither the
12   Constitution nor the [Federal Magistrates Act] requires a district judge to review, de novo,
13   findings and recommendations that the parties themselves accept as correct.").
14         There is no objection filed to the Magistrate Judge's recommendation to deny an
15   adverse inference instruction as to spoliated financial information, or the recommendation
16   to deny the request for monetary sanctions related to spoliation. Defendants object to, and
17   the Court reviews de novo, the Magistrate Judge's recommended finding of spoliation of
18   social media evidence, and recommended adverse inference instruction.
19         Courts in the Ninth Circuit apply a three-element test when a party seeks an adverse
20   inference instruction on grounds of spoliation: (1) the person in control of the evidence had
21   the obligation to preserve relevant evidence at the time of destruction, (2) the evidence was
22   destroyed with a culpable state of mind, and (3) the evidence was relevant. See Compass
23   Bank v. Morris Cerullo World Evangelism, 104 F. Supp. 3d. 1040, 1054 & n.2 (S. D. Cal.
24   2015) (collecting cases). For the second element, a "culpable state of mind" requires a
25   showing of at least negligence. See Sherwin-Williams Co. v. JB Collision Servs., Inc., No.
26   13cv1946-LAB(WVG), 2015 WL 4077732, at *4 (S.D. Cal. July 3, 2015); Cottle-Banks
27   v. Cox Commc 'ns, Inc., No. 10cv2133-GPC(WVG), 2013 WL 2244333, at* 14 (S.D. Cal.
28   May 21, 2013). For the third element, "relevance" requires a showing that the evidence

                                                   7
                                                                                 16cv2328-WQH-BLM
 1 was destroyed in bad faith, or that the evidence would have helped the innocent party prove
 2   its claim or defense. See Sherwin Williams, 2015 WL 4077732, at *4; In re Hitachi
 3   Television Optical Block Cases, No. 08cvl 746DMS(NLS), 2011WL3563781, at *6 (S.D.
 4   Cal. Aug. 12, 2011) (citing Leon v. !DX Sys. Corp., 464 F.3d 951, 959 (9th Cir. 2006)).
 5 Bad faith is not a prerequisite showing for evidentiary sanctions, but the spoliating party's
 6 mental state is relevant to determining the appropriate harshness of the sanctions. See
 7   Glover v. BIC Corp., 6 F.3d 1318, 1329 (9th Cir. 1993); Apple Inc. v. Samsung Elecs. Co.,
 8 Ltd., 888 F. Supp. 2d 976, 992 (N.D. Cal. 2012) (collecting factors relevant to severity of
 9   sanctions).
10         The Magistrate Judge found that the duty to preserve relevant evidence arose no later
11   than June 1, 2016. The Magistrate Judge found that the social media posts at issue were
12   deleted after June 1, 2016. The Magistrate Judge found that Defendants had control over
13   the social media accounts at issue. Defendants do not object to these findings and the Court
14   concludes the Defendants were in control of the evidence and had an obligation to preserve
15   the evidence at the time of destruction. The first element is satisfied.
16         The second element, a culpable state of mind, requires only a negligent failure to
17   preserve the evidence. The Magistrate Judge found that the social media posts were deleted
18   while Defendants were under a duty to preserve relevant evidence. Defendants do not
19   object to this finding and the Court concludes that the second element is satisfied.
20         Regarding the third element, relevance, Defendants assert that Plaintiff does not
21   need the deleted postings to prove the Lanham Act claim because Plaintiff already
22   possesses some postings. Plaintiffs claim requires proof that Defendants made false
23   statements of fact in advertising the product at issue in this case. See Southland Sod Farms
24   v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997). Plaintiff cannot use the deleted
25   posts and that impairs Plaintiffs ability to establish the false advertising claim. The Court
26   concludes that the evidence would have helped Plaintiff prove the Lanham Act claim. The
27   third element is satisfied. The Court finds Defendants spoliated social media evidence. An
28   adverse inference instruction is justified.

                                                   8
                                                                                 16cv2328-WQH-BLM
 1         An adverse inference instruction is a harsh sanction. See Apple, 888 F. Supp. 2d at
2    994 (collecting cases observing harshness or severity of adverse inference instructions).
3    Courts vary the language of an adverse inference instruction according to the degree of
4    fault of the spoliating party. See Compass Bank, 104 F. Supp. 3d at 1054; Victorino v. FCA
5    US LLC, No. 16cv1617-GPC(JLB), 2017 WL 4541653, at *9 (S.D. Cal. Oct. 11, 2017).
6    The harshest adverse inference instruction deems certain facts admitted, which the jury
 7   must accept as true. Id. The harshest instruction is appropriate when the spoliating party
 8   acted willfully or in bad faith. Id. The next harshest instruction is a mandatory, rebuttable
 9   presumption, appropriate when the spoliating party was willfull or reckless. Id. The least
10   harsh instruction gives the jury the option to presume the lost evidence is relevant and
11   favorable to the innocent party, in which case the jury considers rebuttal evidence and
12   determines whether to draw an adverse inference. Id. A court must consider the degree of
13   prejudice to the nonspoliating party and impose the least harsh sanction that adequately
14   deters spoliation and places the risk of an incorrect judgment on the party who created that
15   risk. See Reisendorf v. Sketchers US.A., Inc., 296 F.R.D. 604, 626 (C.D. Cal. 2013).
16         Plaintiff asserts, and the Magistrate Judge concluded, that Defendants acted with a
17   culpable state of mind. The deposition testimony regarding the deleted posts, in addition
18   to Defendants' reluctance to comply with other discovery orders, support a finding of a
19   culpable state of mind. Given the nature of the claim in this case, however, the instruction
20   that the deleted social media posts were false advertising of products that compete with
21   Plaintiff's products is tantamount to entry of judgment. See In re Black Diamond Min. Co.,
22   LLC, 514 B.R. 230, 243 (E.D. Ky. 2014) (finding mandatory instructions of "parties'
23   negligent failure to purchase coal or failure to exercise sound business judgment"
24   tantamount to entry of judgment against those parties) (citing Flagg v. City ofDetroit, 715
25   F.3d 165, 177 (6th Cir. 2013)). The record shows that Plaintiff has preserved some social
26   media postings. See ECF No. 40 at 13-14 ("Plaintiff has in its possession evidence of
27   Facebook and Twitter posts regarding the illicit products at issue obtained as part of its pre-
28   lawsuit investigation."). Defendants offer to stipulate to the contents of the posts. See ECF

                                                    9
                                                                                   16cv2328-WQH-BLM
                                                                                               .,


 1 No. 46 at 6 ("Moreover, PEP would stipulate to the content of the alleged 'false advertising'
 2   at issue.").
 3          The Court will give an adverse inference instruction. The jury will be instructed as
 4   follows:
 5          Defendants have failed to preserve social media posts for Plaintiffs use in this
            litigation after Defendants' duty to preserve arose. You may, but are not
 6
            obligated to, infer that the deleted social media posts were favorable to
 7          Plaintiff and unfavorable to Defendants.
 8
     See Apple, 888 F. Supp. 2d at 995 (reducing harshness of adverse inference instruction with
 9
     similar    language);   see   also   NuVasive,      Inc.   v.   Madsen   Med.,    Inc.,   No.
10
     13cv2077(BTM)(RBB), 2015 WL 5638210, at *l (S.D. Cal. Sept. 24, 2015) (imposing
11
     optional presumption adverse inference instruction against negligently spoliating party).
12
        III.    CONCLUSION
13
            IT IS HEREBY ORDERED that Defendants' objections (ECF No. 46) to the
14
     Magistrate Judge's Order (ECF No. 45 at 3:20-25:6), granting in part and denying in part
15
     Plaintiffs Motion for Sanctions pursuant to Fed. R. Civ. P. 37(b)(2)(A)(i) and 37(d) (ECF
16
     No. 40 at 17-32), are overruled.
17
            IT IS FURTHER ORDERED that the Report and Recommendation is adopted and
18
     approved (ECF No. 45 at 25:6-37:9), with the exception of the language of the adverse
19
     inference instruction (ECF No. 45 at    35:8~9,    36:6-7). The Court finds that Defendants
20
     have spoliated relevant social media evidence and that such spoliation prejudices Plaintiff.
21
            IT IS FURTHER ORDERED that Plaintiffs Motion for Sanctions pursuant to Fed.
22
     R. Civ. P. 37(E) (ECF No. 40 at 12-16) is granted in part and denied in part. Plaintiffs
23
     request for an adverse inference instruction is granted. (ECF No. 40 at 16: 17-18). The
24
     jury will receive the following adverse inference instruction:
25
            Defendants have failed to preserve social media posts for Plaintiffs use in this
26          litigation after Defendants' duty to preserve arose. You may, but are not
            obligated to, infer that the deleted social media posts were favorable to
27
            Plaintiff and unfavorable to Defendants.
28

                                                   10
                                                                                  l 6cv2328-WQH-BLM
'   .

    1   Plaintiffs request for monetary sanctions related to spoliation is denied. Id at 16:16-17.
    2   Plaintiffs request for an adverse inference instruction as to spoliated financial information
    3   is denied. Id at 16:18-20.
    4
        DATED:
    5                                                 WILLIAM Q. HAYE
    6                                                 United States District udge
    7
    8
    9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     11

                                                                                    16cv2328-WQH-BLM
